Citation Nr: 1817888	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  06-18 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for dental treatment.

(The issues of entitlement to an increase in disability pension award based on unreimbursed medical expenses for the period from January 1, 2010 through December 31, 2014 and entitlement to an increase in disability pension award based on unreimbursed medical expenses for the period beginning January 1, 2015 will be addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2014, the Board remanded the issue of entitlement to service connection for dental treatment for AOJ consideration of new evidence as requested by the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304 (2017).  This issue is once again before the Board.  (For reference, the Board notes that the April 2014 Board remand erroneously identified the docket number applicable to the dental treatment issue as 12-31 620.  The correct docket number is listed above.)

In a December 2017 informal hearing presentation, the Veteran, through his representative, indicated that he wished to withdraw all prior requests for a hearing in connection with all issues currently before the Board.  Therefore, as there is no other indication that the Veteran desires a hearing, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, hepatitis C, and dental treatment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2006 decision, the Board denied reopening a claim to reopen service connection for a nervous condition to include PTSD.

2.  Evidence added to the record since the April 2006 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a PTSD.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104, 7105.  Similarly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C. § 7103(a); 38 C.F.R. § 20.1100(a) (2017).

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the April 2006 decision, the Board denied reopening a claim to reopen service connection for a nervous condition to include PTSD, finding that new and material evidence had not been presented since the last final denial in November 1996.  In denying reopening, the Board found that the only evidence submitted since the most recent denial included the Veteran's assertions, which were cumulative of his prior statements.  No pertinent medical evidence had been received since the prior denial.  Accordingly, in April 2006, the Board denied reopening the claim.  The Chairman of the Board did not order reconsideration of this decision, nor was the decision appealed to the Court.  38 U.S.C. §§ 7103, 7104, 7252; 38 C.F.R. § 20.1100 (2017).  Thus, the April 2006 Board decision is final.

Evidence received since the April 2006 denial includes a May 2015 formal finding indicating that the Veteran's claimed stressor - that his unit was deployed to Baltimore in April 1968 to assist with riot control - was supported by evidence in his personnel records.  In addition, although an August 2015 VA examiner indicated that the Veteran did not have a current diagnosis of PTSD, she indicated that the claimed stressor would be adequate to support such a diagnosis.  Although at the time of the prior denial, the Veteran had claimed the same stressor, see March 2004 VA Form 9, not all of the evidence corroborating the stressor was of record at that time.  Accordingly, the Board finds that this new evidence could reasonably substantiate the claim were the claim to be reopened.  Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for PTSD is reopened.  38 C.F.R. § 3.156(a).


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is granted.


REMAND

As to an acquired psychiatric disorder, to include PTSD, the scope of a claim is not limited by a Veteran's lay description of the disorder, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Having reopened the claim involving PTSD, the Board has recharacterized the service connection claim more broadly as indicated above on the title page and for reasons explained below.

At the August 2015 VA PTSD examination, the examiner essentially concluded that the Veteran did not have a current diagnosis of PTSD or of any mental health condition.  Significantly, a May 2011 VA treatment record shows that at a hepatitis consult, the Veteran was noted to harbor paranoid beliefs that "governments don't want to pay to find cures for all diseases;" a note dated later than month indicates that the Veteran had been sending legal documents appearing to show ongoing litigation against the VA involving racial discrimination.  The treatment record further notes that many of these symptoms were likely the result of the Veteran's paranoid schizophrenia but that the Veteran had not had a mental health evaluation for some time.  Other VA treatment records note a prior medical history of depression and schizophrenia.  See, e.g., March and April 2011 VA treatment records.

While the August 2015 examiner briefly acknowledged his prior history of depression, she did not address his prior history of schizophrenia or the May 2011 VA treatment record suggesting that his abnormal behavior may be indicative of a current mental health disorder such as schizophrenia.  Accordingly, the Board finds that an addendum opinion is required.

As to hepatitis C, it is undisputed that the Veteran has met the current disability requirement as numerous medical records show such a diagnosis, which it appears he has had since as early as 1998.  In the December 2017 informal hearing presentation, the Veteran, through his representative, contends that during service, the Veteran had exposure to known risk factors for the development of hepatitis C, including sharing razors and risky sexual practices.  The Veteran has also alleged that there was a hepatitis outbreak in the Army in 1968.  See July 2011 statement.  Given the low threshold for obtaining a VA examination, the Board finds that this evidence is sufficient to warrant a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In addition, while not specifically claimed by the Veteran, the Board notes that another known risk factor involves accidental exposure to blood by health care workers.  The Veteran's claimed stressor (participation in the April 1968 riots) would similarly appear to be a potential source of exposure to blood.  The examiner should therefore comment as to whether such circumstances would involve an analogous level of exposure, and if so, whether such exposure could be sufficient to relate to the Veteran's hepatitis C.

In April 2012, the Veteran submitted four VA Form 21-4142s requesting that VA assist him in obtaining treatment records from the New York State Education Department, the International Center for the Disabled, the Center for Independence of the Disabled of New York, and the Center for the Study of Hepatitis at Weill Cornell Medical College.  The RO did not timely submit these requests and in a November 2014 letter, the RO requested that the Veteran re-submit the releases.  Because the appeal must be remanded, the Board finds that the Veteran should be provided another opportunity to submit such requests.

Any outstanding VA treatment record should be obtained, to include any records from the VA New York Harbor Health Care System and the Bronx VA Medical Center from August 2015 to the present.

In addition, it is not clear whether the Veteran has ever applied for Social Security Administration disability benefits but there is some indication that he may have.  See September 2010 Social Security Administration Inquiry noting disability onset date of 1989.  To the extent there are any outstanding records from this agency, these should be obtained.

As to the claim for dental treatment, the Veteran specifically claims entitlement to dental treatment for cavities.  He contends that during service, he volunteered to take a toothpaste test which later resulted in the development of cavities, for which he has had to receive treatment such as fillings.  See November 2002 correspondence; June 2003 notice of disagreement; July 2013 appellate brief.

The present appeal arises from the May 2003 rating decision.  During the pendency of the appeal, the regulations relating to the establishment of entitlement to service connection for dental treatment were revised.  Effective February 29, 2012, VA amended its regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  The amendments essentially clarify existing regulatory provisions and reflect the respective responsibility of the Veterans Health Administration and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment.  See 77 Fed. Reg. 4469-4471 (Jan. 30, 2012).  The regulation provides, in pertinent part, that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration determines a veteran meets the basic eligibility requirements of §17.161 of this chapter and requests VBA make a determination on various questions.  38 C.F.R. § 3.381(a).

In a July 2013 appellate brief, the representative argues that VA failed to follow the appropriate procedures because the initial determination as to entitlement to dental treatment was made by the RO, not VHA.  The representative also argues that the Veteran never received notice of how to substantiate a claim for service connection for dental treatment.

The Board's review of the claims file does indeed show that the initial denial of entitlement to service connection for dental treatment was made by the RO, which is a part of VBA; subsequent readjudications were also issued by the RO.  The May 2003 rating decision does not reference any determination by VHA and no such determination appears to be of record.  Accordingly, the Board agrees that this issue should be remanded for an initial determination to be made by VHA.  Appropriate notice should also be provided to the Veteran.

The Board also observes that remanded claims for service connection for an acquired psychiatric disorder and/or hepatitis C may provide additional avenues through which the Veteran may establish entitlement to dental treatment.  In this regard, an August 2006 letter from one of the Veteran's VA physicians indicates that the Veteran's carious teeth cause discomfort and interfere with his ability to maintain a healthy diet necessary for managing his multiple medical problems including hepatitis C.  See 38 C.F.R. § 17.161(g)(Class III dental treatment may be authorized where a dental condition is aggravating a service-connected disability).  Further, the rating assigned in any subsequent award of service connection could potentially entitle the Veteran to treatment.  See 38 C.F.R. § 17.161(h)(Class IV dental treatment may be authorized where a Veteran is in recepit of a 100 percent schedular rating or a total disability rating based on individual unemployability due to a service-connected disability).  To this extent, the claim for dental treatment appears to be intertwined with the claims for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice addressing how to substantiate a claim for service connection for dental treatment.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records, including any treatment from the New York State Education Department, the International Center for the Disabled, the Center for Independence of the Disabled of New York, and the Center for the Study of Hepatitis at Weill Cornell Medical College.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  Obtain any outstanding VA treatment records, to include records from the VA New York Harbor Health Care System and the Bronx VA Medical Center from August 2015 to the present.

4.  Contact the Social Security Administration and obtain all records associated with any claim for disability benefits.

5.  Schedule the Veteran for a VA examination to address the etiology of his current hepatitis C.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's hepatitis C is related to or had its onset during the Veteran's period of active duty service.  In answering this question, the examiner should address the Veteran's claimed in-service risk factors including sharing razors and risky sexual practices, as well as the claimed hepatitis outbreak in the Army in 1968.  The examiner should also address whether the Veteran's presumed participation in the April 1968 riots could involve a level of exposure to blood sufficient for the development of hepatitis C.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale should accompany any opinion provided.

6.  Forward the entire claims file to the VA examiner who prepared the August 2015 opinion regarding PTSD or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file should be reviewed by the examiner.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should first identify all current acquired psychiatric disorders, to include PTSD, extant during the pendency of the claim (which was received in November 2010).  In doing so, the examiner should address the May 2011 VA treatment record suggesting that his abnormal behavior may be indicative of a current mental health disorder such as schizophrenia.

Then, for each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to the Veteran's active duty service, to include the claimed stressor involving the April 1968 Baltimore riots.

A complete rationale should accompany any opinion provided.

7.  Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

8.  Then, readjudicate the claims for service connection for hepatitis C and an acquired psychiatric disorder to include PTSD.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim for dental treatment.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


